Citation Nr: 0407791	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
right leg injury.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for laryngitis.

6.  Entitlement to service connection for a skin rash, 
claimed as secondary to penicillin reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.

On his initial claim for benefits, the veteran noted that he 
had been exposed to asbestos.  If he desires to pursue a 
claim for asbestosis, he should do so with specificity at the 
RO.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  In-service complaints of a pulled thigh muscle, 
laryngitis, and a penicillin reaction are shown to have been 
acute and transitory, and resolved without continuing 
residuals.

3.  There are no in-service complaints of, treatment for, or 
diagnosis of hypertension, bronchitis, or sinusitis.

4.  Post-service medical evidence is negative for a current 
diagnosis of laryngitis.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any of the current claims on appeal.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The residuals of a right leg injury were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Bronchitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Sinusitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Laryngitis was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

6.  A skin rash, claimed as secondary to penicillin reaction, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

After a review of the claims file, the Board finds that the 
claim for hypertension must be denied.  First, service 
medical records are negative for hypertension.  The service 
separation examination reflects a blood pressure reading of 
110/78.  The clinical evaluation of his heart and vascular 
system was normal.  Therefore, the Board concludes that there 
was no evidence of hypertension shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of 
hypertension for many years after military discharge.  The 
earliest report of hypertension is dated in 1988, when the 
veteran sought treatment for an accidental penicillin 
reaction; however, there was no indication how long he had 
been diagnosed with hypertension and no relationship made to 
military service.  In a May 2002 statement, a private 
physician revealed that he had diagnosed the veteran with, 
among other things, hypertension in January 1998.  
Significantly, there was no causal relationship established 
between the diagnosis of hypertension and military service, 
nor did the private physician indicate that the condition was 
of long-standing duration.  The Board places significant 
probative value on the, at a minimum, 20-year gap between 
discharge from military service and the first reported 
medical history of hypertension and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1967 and the first mention of 
hypertension in 1988.  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite his 
contentions to the contrary.  The mere contentions as to a 
medical nexus, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his 
complaints with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

In sum, even accepting the veteran's current diagnosis of 
hypertension, the Board places greater probative value on the 
absence of in-service complaints, treatment or diagnosis of 
hypertension, the lack of post-service treatment for many 
years after service separation, and the absence of medical 
evidence establishing a nexus between military service and 
the veteran's current complaints.  As such, the claim must be 
denied.



Residuals of Right Leg Injury

After a review of the claims file, the Board finds that the 
claim for a right leg disorder must be denied.  First, 
service medical records are negative for a chronic right leg 
disorder.  While the veteran apparently sought treatment for 
a pulled thigh muscle in May 1967, the Board is persuaded 
that there was no chronic right leg disorder shown as 
evidenced by the absence of any further complaints during 
military duty, and by the absence of a chronic right leg 
disorder shown at the time of service separation in November 
1967.  Therefore, the Board concludes that no chronic right 
leg disorder was shown during military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of a right leg 
disorder for many years after discharge.  In 1993, he sought 
treatment for pain in the right buttocks, down the thigh, and 
into the calf after a work-related fall.  A mid-line disc 
bulge at L5-S1 was noted.  However, this evidence does not 
support his claim as it suggests that the leg pain was 
related to a back injury and associated the symptoms with a 
work-related incident.  There was no indication that his 
problems were related to active duty.  Further, in 1996, he 
sought treatment for a left knee problem after he fell at 
work but there was no indication of any right leg or knee 
problems associated therewith.    

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
right leg disorder.  Further, post-service evidence is 
negative for a current disability related to the right leg 
and the claim must be denied.  



Bronchitis and Sinusitis

After a review of the claims file, the Board finds that the 
claims for bronchitis and sinusitis must be denied.  First, 
service medical records are negative for bronchitis or 
sinusitis.  The service separation examination reflects a 
normal clinical evaluation of the veteran's respiratory 
system.  A November 1967 chest X-ray was reportedly normal.  
Therefore, the Board concludes that there was no evidence of 
chronic bronchitis or sinusitis shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of bronchitis 
or sinusitis for many years after military discharge.  In a 
May 2002 statement, a private physician revealed that the 
veteran was diagnosed with, among other things, bronchitis 
and sinusitis in January 1998.  The veteran received on-going 
treatment for sinusitis through 2001.  Significantly, there 
was no causal relationship established between the 1998 
diagnosis of bronchitis or sinusitis and military service, 
nor the private physician indicate that the conditions were 
of long-standing duration.  The Board places significant 
probative value on the, at a minimum, 30-year gap between 
discharge from military service and the first reported 
medical history of bronchitis or sinusitis and finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1967 and the first mention of 
bronchitis or sinusitis in 1998.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
currently-diagnosed bronchitis or sinusitis to active 
military service, despite his contentions to the contrary.  
Without supporting medical evidence that would etiologically 
relate his complaints with an event or incurrence while in 
service, service-connection must be denied.  

In sum, even accepting the veteran's current diagnoses of 
bronchitis and sinusitis, the Board places greater probative 
value on the absence of in-service complaints, treatment or 
diagnosis of bronchitis or sinusitis, the lack of post-
service treatment for many years after service separation, 
and the absence of medical evidence establishing a nexus 
between military service and the veteran's current 
complaints.  As such, the claims must be denied.

Laryngitis

After a review of the claims file, the Board finds that the 
claim for laryngitis must be denied.  First, service medical 
records are negative for a chronic laryngitis.  While the 
veteran was apparently hospitalized for a sore throat in May 
1967 and was, in fact, diagnosed with "acute" pharyngitis, 
the Board is persuaded that the condition was acute and 
transitory and resolved without chronic residuals as 
evidenced by the absence of any further complaints during 
military duty, and a normal clinical evaluation of the 
veteran's respiratory system at the time of service 
separation.  Therefore, the Board concludes that there was no 
residuals of chronic laryngitis shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of laryngitis.  
As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  In this case, 
there is no disability currently shown related to the 
residuals of chronic laryngitis.  As there is no disability 
shown, service connection must necessarily be denied.

Skin Rash Due to Penicillin

After a review of the claims file, the Board finds that the 
claim for a skin rash due to penicillin reaction must be 
denied.  While the veteran experienced a penicillin reaction 
while hospitalized for pharyngitis in May 1967, the evidence 
shows that the reaction was acute and transitory and resolved 
without chronic residuals.  Therefore, the Board concludes 
that there was no chronic disability manifested as a result 
of a penicillin reaction shown in military service.  Next, 
post-service medical evidence reveals that he was given an 
accidental dose of penicillin in 1988, over 20 years after 
military discharge, and suffered an allergic reaction.  He 
was apparently treated at that time and has experienced no 
further problems.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  In this case, 
the service medical records reflect that the veteran was 
treated on one occasion for a penicillin reaction and there 
were no chronic residuals as a result.  Further, post-service 
evidence shows that he was given an accidental dose of 
penicillin 20-years after discharge and was treated without 
on-going complaints.  Given that there is no chronic 
disability shown as a result of a penicillin allergy, the 
claim for service-connection must be denied.  

In denying the appellant's claims, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In June 2002, the RO notified the veteran about his rights 
under the VCAA and informed him of what evidence he needed to 
submit in support of his claims.  He was told what evidence 
had been considered, where to send the evidence, and that VA 
would help him obtain evidence.  In February 2003, the RO 
provided him with a Statement of the Case which set forth all 
pertinent regulations regarding a claim for service-
connected, and also included the duty to assist provisions of 
38 C.F.R. § 3.159.  The RO explained that the medical 
evidence failed to show that he was entitled to service 
connection for the claims on appeal.  All available private 
medical evidence has also been associated with the claims 
file.  It was also noted that one of the veteran's treating 
physician's was deceased and no medical records were 
available.  Further, the veteran indicated in April 2003 that 
he had no more evidence to submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  As noted above, he was informed of 
his due process rights by letter dated in June 2002.  All the 
VCAA requires is that the duty to notify be satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  





	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for the 
residuals of a right leg injury is denied.

The claim for entitlement to service connection for 
bronchitis is denied.

The claim for entitlement to service connection for sinusitis 
is denied.

The claim for entitlement to service connection for 
laryngitis is denied.

The claim for entitlement to service connection for a skin 
rash, claimed as secondary to penicillin reaction, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



